     Case 3:17-cv-01663-BEN-WVG Document 43 Filed 07/31/20 PageID.694 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    STACY MCCOMACK, an individual, on                  Case No.: 3:17-cv-01663-BEN-WVG
      behalf of herself and on behalf of all
11
      persons similarly situated,                        ORDER GRANTING PLAINTIFF’S
12                                      Plaintiff,       MOTION TO DISMISS ENTIRE
                                                         CASE
13    v.
14                                                       [Doc. No. 42]
      MARRIOTT OWNERSHIP RESORTS,
15    INC., a Corporation,
16                                    Defendant.
17
18          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Stacy

19    McComack (“Plaintiff”) voluntarily moves to dismiss this entire action with prejudice.
      The motion is GRANTED. Each party shall bear its own costs, expenses, and fees.
20
21          IT IS SO ORDERED.

22    Dated: July 30, 2020                           ___________________________
                                                     HON. ROGER T. BENITEZ
23                                                   United States District Judge
24
25
26
27
28

                                                     1
                                                                            3:17-cv-01663-BEN-WVG
